MONROE, J.
The transcript in this case discloses two affidavits, charging violations of a town ordinance prohibiting games of “hazardous chance,” a statement of facts, the minutes of the court showing that the parties charged were fined $5 and sentenced to imprisonment for 10 days in default of payment, notice of appeal to the Supreme Court, fixing of appeal bond at $50, and the bond. The appellant has not appeared, and the appellee moves to dismiss the appeal, on several grounds. One is sufficient. This court is without jurisdiction to entertain it. Constitution, art. 85.
Appeal dismissed.